Citation Nr: 0837291	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In September 2007, the Board 
remanded this issue for additional evidentiary development.  
This case has since been returned to the Board for further 
appellate action.

The veteran presented testimony before the undersigned 
veteran's law judge (VLJ) at a videoconference hearing in 
October 2006.  A transcript of that hearing has been 
associated with the claims file. 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus did not manifest to a 
compensable degree in service or within one year of 
separation.

2.  Exposure to herbicides during service has not been 
demonstrated and cannot be presumed.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002), 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August and 2004.  Complete notice was sent in 
March 2006, and the claim was readjudicated in a June 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  The Board 
notes that no VA examination was conducted to obtain an 
opinion as to the etiology of the veteran's diabetes.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because, as will 
be discussed below, there is no evidence establishing that an 
event occurred in service (specifically that the veteran was 
exposed to herbicides).  Thus, there is no indication that 
the veteran's diabetes mellitus may be associated with 
military service.  Although the disability is of a type that 
may be presumed to be caused by herbicide exposure, the 
evidence does not show that such exposure occurred and the 
circumstances of veteran's service are such that exposure may 
not be presumed.  The veteran claims that he was exposed to 
herbicides at Korat Royal Thai Air Force Base (RTAFB), 
Thailand, and at a remote location in Ethiopia.  However, as 
discussed below, there is no credible evidence that 
herbicides were ever used in those areas when he was present.  
Therefore, VA was not required to conduct an examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).


Service connection for certain diseases, including diabetes 
mellitus, will be presumed to have been incurred in service 
if they are manifest to a compensable degree within the first 
year following active military service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 307(a)(3), 309(a).

The veteran's SMRs do not show that diabetes began in 
service, and he does not contend that his diabetes began in 
service or within one year of separation.  The claim file 
contains private medical records which show that the veteran 
was diagnosed with diabetes by at least December 1991.  
Because his diabetes began many years after service, the 
veteran is not entitled to a presumption of service 
connection under 38 C.F.R. § 3.307(a)(3).  

The basis of the veteran's claim is that he was exposed to 
herbicides in service and that his diabetes is a result of 
that exposure.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  The Department of Defense also 
acknowledges the use of herbicides in other areas during 
discreet time periods.  The presumption of herbicide exposure 
has been extended to specific units that served in those 
areas during those times.  See VHA Directive 2000-027 
(September 5, 2000).  When such a veteran contracts a disease 
associated with exposure to herbicides (listed in 38 C.F.R. 
§ 3.309(e)) that becomes manifest to a compensable degree 
within the time period specified in 38 C.F.R. 
§ 3.307(a)(6)(ii), the disease will be considered to have 
been incurred in service, even though there is no evidence of 
such a disease during the period of service.  

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 
155 (1997). Thus, presumption is not the sole method for 
showing causation. 

The veteran did not have any service in Vietnam.  He asserts 
that he was exposed to Agent Orange at Korat RTAFB in 
Thailand and to an unnamed herbicide in Ethiopia.  His 
service personnel records confirm that he served in Thailand 
from July 1966 to July 1967, and that he was assigned to 
temporary duty in Ethiopia for two six-month periods in 1964 
and 1965.  In support of his contention, the veteran has 
submitted a statement from T.A.C., a former serviceman who 
does not claim to know the veteran but who states that 
herbicides were used at Korat when T.A.C. was stationed there 
in 1968.  

Pursuant to the Board's September 2007 remand, the RO 
contacted the Department of Defense (DOD) to ascertain 
whether any herbicide agents were known to have been used at 
or near Korat RTAFB during the time the veteran served there.  
DOD responded that Korat is not listed as one of the areas 
outside of the Republic of Vietnam known to have been sprayed 
with herbicides, and the veteran is not listed on any of the 
available rosters as participating in any spraying 
operations.  In addition, available unit histories do not 
mention or document spraying, testing, or storing of 
herbicides at Korat RTAFB.  

After careful consideration, the Board concludes that the 
veteran was not exposed to herbicides in service.  The Board 
observes that T.A.C. does not explain how he knows that 
herbicides were used in Korat.  In addition, T.A.C. reports 
that he was at the base the year after the veteran left, and 
he does not claim any actual knowledge of what happened in 
1966 and 1967 while the veteran was stationed there.  
Furthermore, the veteran himself does not have actual 
knowledge of herbicide use; he reports only that he saw 
something being sprayed out of orange barrels.  The Board 
finds that the lack of any official records to substantiate 
herbicide use at Korat is more persuasive than the veteran's 
recollection of an ambiguous event he witnessed 40 years ago.  
As to the veteran's contention that herbicides were used in 
Ethiopia, the Board finds that this account is not credible 
and not supported by the evidence.  Photographs the veteran 
has submitted show only unlabeled barrels, and he has not 
offered any other evidence to corroborate his claim.  As the 
weight of the evidence is against a finding that the veteran 
was exposed to herbicides in service, his diabetes cannot be 
presumed to be caused by herbicide exposure.  

As noted, the veteran is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee, 34 F.3d. at 1042.  However, the veteran has not 
submitted any competent medical evidence which suggests or 
demonstrates that his diabetes was in any way related to 
service.  Consequently, service connection for diabetes is 
not established on a direct basis.  


ORDER

Service connection for diabetes mellitus is denied.  


REMAND

The veteran is seeking service connection for PTSD.  He 
reports that he was stationed in an isolated area of Ethiopia 
with 2 other servicemen for 6-month periods.  During this 
time, wild animals came into their camp at night and he was 
afraid to leave his tent to go to the bathroom.  He reports 
that he was also afraid of the native people in the area who 
would sometimes visit the camp and steal the water.  He was 
afraid that they would return in the night and kill him.  The 
veteran reports that he lived in constant fear and stress for 
the entire 6-month period.  

The veteran underwent a VA psychiatric evaluation in April 
2008, in which he was diagnosed with PTSD.  The examiner 
stated that he reviewed the veteran's claim file prior to the 
examination.  He concluded that there is a nexus between the 
stressor the veteran reported and his PTSD.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), PTSD results when a person has been exposed to a 
traumatic event, defined as an event involving "actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self of others."  DSM-IV, 309.81 
Posttraumatic Stress Disorder, (4th ed. 1994) p. 209.  The 
stressful situation which the veteran describes as 
precipitating his PTSD was spending several months in 
Ethiopia where there were "native people" with whom he 
could not communicate.  He reports that he suspected that 
these people might harm him, but he does not describe any 
actual hostile encounters in which he or his fellow airmen 
were harmed or threatened with harm.  It is unclear to the 
Board how the particular circumstances of the veteran's 
stressor accord with the DSM-IV diagnostic criteria.  
Therefore, the case is being returned to the examiner for 
clarification.  38 C.F.R. § 4.125, Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

In addition, the veteran's service medical records show that 
in January 1964 he was treated for dizziness, shortness of 
breath, and hyperventilation.  At that time, he reported that 
he had lost consciousness three times in the past two months, 
and that he had recently been "very jumpy" and increasingly 
nervous.  These episodes were not addressed in the April 2008 
PTSD report.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA 
examiner who evaluated the veteran for 
PTSD in April 2008.  

The examiner should review the record and 
the report of the examination and address 
the following questions: 

If an acquired psychiatric disorder other 
than PTSD is found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether 
there is a 50 percent or greater 
likelihood) that the veteran's acquired 
psychiatric disorder was caused by his 
service.

If PTSD is found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether 
there is a 50 percent or greater 
likelihood) that the veteran's PTSD was 
caused by his service.  If PTSD is 
diagnosed, the examiner must state the 
stressor(s) relied upon to support the 
diagnosis.  

The examiner should include the complete 
rationale for all opinions expressed. 

If the examiner who conducted the April 
2008 examination is unavailable, the 
veteran should be scheduled for a VA 
psychiatric examination to determine the 
current nature and likely etiology of any 
current mental illness.  The claims 
folder must be made available to the 
examiner and the questions posed above 
must be addressed.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


